DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 1, 2022 has been entered.  Claims 1-3 remain pending in the application.  Applicant’s amendments have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed March 30, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz, US 4356580, in view of Kerr, US 3580016.
Regarding claim 1, Kurtz teaches a locking mechanism for sliding doors and windows comprising: 
a lock (22) with a lock cylinder (51) having a key hole (unnumbered feature containing dotted outline of key; Fig 1), including:
a tab (68), and 
a cylinder pin (61) integrated in said lock (Fig 2),
a stopper (unnumbered feature side wall of 44a);
a blocking toggle (22, 21), wherein a lower part of the blocking toggle includes (the lower part of the blocking toggle defined as below the upper surface (40) of the blocking toggle):
a toggle box (21),
an operating latch (61e),
a second chamber (unnumbered feature of 45 located below 68 extending to 46 sliding in 21 in Fig 2), and
a track (25)
an operating handle (42);
left and right side faces (36; 37);
a first chamber (unnumbered feature of 45 located to the left of side of 44 extending down to 46 sliding in 21 in Fig 2);
a body portion (46);
a third chamber (44 projecting through the fourth chamber into 21 in Fig 2);
a fourth chamber (unnumbered feature of 45 located to the right of side wall of 44 extending down to 46 sliding in 21 in Fig 2) and screws (47); and 
a key (52) which includes: 
a key shaft, 
a key head, 
a bore (unnumbered features of 52; Fig1) , 
wherein the lock is inserted in the blocking toggle proximate to the left side face of said blocking toggle (Fig 2; proximate defined as close by Merriam-Webster), the operating latch is configured to be displaced together with the blocking toggle (Fig 2; displace defined as to move physically by Merriam-Webster), the blocking toggle is configured with respect to the toggle box that longitudinal movement of the blocking toggle is effected by the displacement of said operating handle (Fig 2; col 3, lines 4-5); the body portion is attached to the blocking toggle by the screws (Fig 4), the third chamber and the fourth chamber in the toggle box are configured to allow movement of said body portion and a body portion adjacent part in the blocking toggle (neither chamber interferes with any movement of body portions; Figs 2, 3), the left and right side faces of the blocking toggle are substantially smooth (Figs 1, 6), the lock comprises a tab (Fig 2), the operating handle of said blocking toggle is configured to be extended outwardly in a straight line proximate to said right side face of the blocking toggle (Fig 2), the tab of the lock is partially housed in the first chamber in the blocking toggle and partially housed in the second chamber in the toggle box (Fig 2), the tab is configured to be prevented from displacing in said first chamber (68 is unable to displace further into first chamber), the tab is configured to be displaced in said second chamber (the bottom face of 68 is angled and displaces inside second chamber when rotated; see movement of 68 between Figs 2 and 5; col 4, lines 45-65), the first chamber, the second chamber and the track present different heights, widths, lengths, and shapes and are superimposed (Figs 1, 2, 3, 4 depict the different heights, widths, lengths, and shapes of the three features that are layered over or above each other [the definition of superimposed in Merriam-Webster]), the cylinder pin is configured to be displaced in the track in the toggle box (61e moves within track 25 when lock 22 is moved in the track from Fig 2 to Fig 5), when said cylinder pin is aligned with said tab in the unblocking position of said locking mechanism (Fig 5), and the cylinder pin is configured to be abutted against a stopper (26) in the toggle box which is aligned with said track (Fig 1), when the tab is perpendicular with respect to the cylinder pin in the blocking position of said locking mechanism (top face of 68 appears perpendicular to 61e in Fig 2).
Kurtz does not teach a key which includes an inlet and key teeth.
Kerr teaches a key (114) which includes an inlet (116) and key teeth (Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kurtz’ key would have all the features of Kerr’s key.  Doing so would result in a key, well known in the art, with the features to operate a cylinder lock.  
Regarding claim 2, Kurtz teaches the locking mechanism for sliding doors and windows according to claim 1, wherein the width of said locking mechanism is approximately 14 mm (the width of the locking mechanism appears to be approximately 14 mm in Fig 1).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 3, Kurtz teaches the locking mechanism for sliding doors and windows according to claim 1, wherein the diameter of said lock is approximately 6 mm (the diameter of the lock appears to be approximately 6 mm in Fig 1).
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that a person having ordinary skill in the art would not regard abutment face 61e to be an operating latch in the lower part of the blocking toggle, the Examiner respectfully disagrees.  
Merriam-Webster defines a latch as any of various devices in which mating mechanical parts engage to fasten but usually not to lock something.  Kurtz’s abutment face 61 is a mechanical part which engages openings 26 to fasten lock 22 to keeper 21.  
The amended limitation of “the lower part of the blocking toggle” can be interpreted, and is interpreted in the claim 1 rejection, as anything below the upper surface (40) of the blocking toggle.  This interpretation broadly meets the limitation as written just as a person’s neck could be interpreted as a lower part of the body when compared to the head.  
In response to the applicant’s argument that a person having ordinary skill in the art would not regard grooves 25 to be a track in the lower part of the blocking toggle, the Examiner respectfully disagrees.  
Merriam-Webster defines a track as a usually metal way, such as a groove, serving as a guide for a movable fixture.  Kurtz’s grooves 25 of keeper plate 23 serve as a guide for lock 22 which moves in the track to securely lock doors 10 and 11. 
The amended limitation of “the lower part of the blocking toggle” can be interpreted, and is interpreted in the claim 1 rejection, as anything below the upper surface (40) of the blocking toggle.  This interpretation broadly meets the limitation as written just as a person’s neck could be interpreted as a lower part of the body when compared to the head.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675